Citation Nr: 0207241	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-00 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of November 1997, in which the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) continued the noncompensable 
evaluation in effect for service-connected lumbosacral strain 
and denied service connection for ankylosing spondylosis of 
the spine.  In November 1999, the Board remanded both issues 
for additional development of the evidence.  Following 
completion of the requested development, by rating action in 
July 2001 the RO granted service connection for ankylosing 
spondylitis and assigned a rating of 60 percent under 
Diagnostic Code 5286 for complete bony fixation (ankylosis) 
of the entire spine at a favorable angle.  The RO continued 
to deny a compensable rating for the lumbosacral strain 
pointing out that any specific findings referable to 
lumbosacral strain would be impossible to make or to 
distinguish from the veteran's advanced ankylosing 
spondylitis.  The case has now been returned to the Board for 
further for appellate consideration.

The veteran's representative has raised the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability.  This matter has not been developed for appellate 
review, and is referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been obtained, and the case is ready 
for appellate review.

2.  The veteran has been granted service connection for 
ankylosing spondylitis with ankylosis of the entire spine 
rated at 60 percent disabling.  

3.  Manifestations of the service connected lumbosacral 
strain cannot be dissociated from the service connected 
ankylosing spondylitis.


CONCLUSION OF LAW

Assignment of a compensable rating for lumbosacral strain 
separate from ankylosing spondylitis is precluded by 
applicable regulatory criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.14 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folders.  The Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claim, by means of letters, rating decisions, a Statement of 
the Case, the Board Remand decision, and a Supplemental 
Statement of the Case.  Neither the veteran nor his 
representative has indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  
The RO has made all reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran relative 
to this claim has been obtained and associated with the 
claims folder.  The Board accordingly concludes that the RO 
has either complied with, or gone beyond, these provisions.

The Board therefore finds that the RO has complied with both 
the duty to assist and the duty to notify provisions of the 
VCAA, implementing regulations, and internal VA guidance, and 
that, in light of all of these considerations, it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384.

II.  Analysis

Service connection for a disability characterized as 
lumbosacral strain was granted by the RO in a January 1954 
rating decision; a noncompensable evaluation was assigned, 
and has remained in effect since then.  The veteran currently 
contends that this disability is of such severity as to 
warrant a compensable rating; after a review of the record, 
however, the Board finds that compensation for lumbosacral 
strain, separate and distinct from compensation currently 
assigned for another service-connected back disability, is 
not appropriate.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991).  
The severity of a back disorder is ascertained, for VA rating 
purposes, by the application of diagnostic criteria set forth 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 
(2001).  

During the course of this appeal, service connection was 
granted by the RO for ankylosing spondylitis, which was 
assigned a 60 percent rating as of April 29, 1997, the date 
of receipt by VA of the veteran's claim "for a [service-
connected] disability rating for a back condition."  
Ankylosing spondylitis is also a back disability, and 
includes the lumbar spine; the report of an April 2001 VA 
examination of the spine notes that manifestations of 
ankylosing spondylitis included straightening of the spine 
from the pelvis to the skull, and tenderness over the lower 
spine, while X-rays taken in June 2000 revealed virtually 
complete fusion of the spine from C2 to the sacrum.  

In other words, the veteran is already in receipt of a 60 
percent rating for a back disability that includes the 
lumbosacral spine.  VA regulations stipulate that the 
evaluation of the same manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2001).  The 
report of the most recent examination of the veteran, which 
was that accomplished in April 2001, shows that there was 
tenderness over the lower lumbar spine; "[f]lexion is only 
possible to 20 degrees and the spine does not round (sic) at 
all."  Right and left lateral bending was zero degrees.  In 
addition, there was tenderness over both sacroiliac joints.  
While this report shows that the veteran's back, to include 
his lumbosacral spine, was impaired, it does not demonstrate 
any manifestations not already included in the evaluation for 
ankylosing spondylitis.  Accordingly, a separate compensable 
evaluation would be precluded by 38 C.F.R. § 4.14 


ORDER

A separate compensable evaluation for lumbosacral strain 
apart from ankylosing spondylitis of the spine is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

